 1   IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
 2   16311 Ventura Blvd., Suite 900
 3   Encino, CA 91436
     Tel: 818 325-2888
 4
     Fax: 818 325-2890
 5   Email: ireneruzin@gmail.com
 6   Attorney for Plaintiff, SILVIA FIGUEROA,
 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                   WESTERN DIVISION
10
11
     SILVIA FIGUEROA,                        )   Case No.: CV 18-9182 KK
12                                           )
13              Plaintiff,                   )   ORDER AWARDING EAJA
           v.                                )   FEES
14                                           )
15   ANDREW SAUL,                            )
     Commissioner of Social Security,        )   KENLY KIYA KATO
16
                                             )   UNITED STATES MAGISTRATE
17              Defendant.                   )   JUDGE
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of SIX THOUSAND ONE HUNDRED
22   DOLLARS ($6,100.00) (the “AGREED AMOUNT”) as authorized by 28 U.S.C. §
23   2412(d), and subject to the terms and conditions of the Stipulation.
24
25   DATED: __________
             September _________
                       6, 2019
26
27                                         __________________________________
                                           KENLY KIYA KATO
28                                         UNITED STATES MAGISTRATE JUDGE
